DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/10/2021 has been entered and considered. Upon entering, claims 1, 4 have been amended, claim 2 has been cancelled and claims 8-11 have been added.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the foreign object accompanying member is a hook member which is integrally provided at a rear end of the cover and protrudes further upward from a placement surface of the cover on which the foreign object is placed, and the hook member is an L-shaped hook”, and in combination with other limitations.  
Claims 3, 5-7 and 11 depend on the independent claim 1.
Claim 4 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a cover which is slidable between a closing position at which the cover covers an area above a facing surface of at least one of the power-transmitting coil and the power-receiving coil and an open position at which the cover is retracted from the area above the facing surface; a foreign object accompanying member configured to make a foreign object placed on the cover move together with the 
Claims 8-10 depend on the independent claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOAN T VU/Primary Examiner, Art Unit 2836